Mr. Justice Compton delivered the opinion of the Court. This was an indictment against Thomas Marcus for selling spirituous liquors in the township of “ Elenoisf in the county of Washington. The indictment was quashed, and the State appealed. No specific objection to the indictment was pointed out in the Court below, the motion to quash merely alleging that it charged no offence known to the law; nor has any specific objection been pointed out or urged in this Court. On the 27th December, 1856, the Legislature passed an act entitled “ an act to aid the citizens of Vineyard, Cane Hill and Elenois townships, in Washington county, in preventing the sale of spirituous and vinous liquors in said townships.” The indictment was framed on this act, and contains four counts, charging Marcus according to the different aspects of the statute. The first,, second and fourth counts seem to be substantially good. Let the judgment be reversed, and the case remanded.